
EXHIBIT 10.5




SECURITY AGREEMENT: SECURITIES ACCOUNT




1.              GRANT OF SECURITY INTEREST.  For valuable consideration, the
undersigned AMERICAN WOODMARK CORPORATION, a Virginia corporation ("Debtor"),
hereby grants and transfers to WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank") a
security interest in (a) Debtor's account no. 13146782 (whether held in Debtor's
name or as a Bank collateral account for the benefit of Debtor), any sub-account
thereunder or consolidated therewith, and all replacements or substitutions
therefor, including any account resulting from a renumbering or other
administrative re-identification thereof (collectively, the "Securities
Account") maintained with Wells Fargo Securities, LLC ("Intermediary"), (b) all
financial assets credited to the Securities Account, (c) all security
entitlements with respect to the financial assets credited to the Securities
Account, and (d) any and all other investment property or assets maintained or
recorded in the Securities Account (with all the foregoing defined as
"Collateral"), together with whatever is receivable or received when any of the
Collateral or proceeds thereof are sold, collected, exchanged or otherwise
disposed of, whether such disposition is voluntary or involuntary, including
without limitation, (i) all rights to payment, including returned premiums, with
respect to any insurance relating to any of the foregoing, (ii) all rights to
payment with respect to any claim or cause of action affecting or relating to
any of the foregoing, and (iii) all stock rights, rights to subscribe, stock
splits, liquidating dividends, cash dividends, dividends paid in stock, new
securities or other property of any kind which Debtor is or may hereafter be
entitled to receive on account of any securities pledged hereunder, including
without limitation, stock received by Debtor due to stock splits or dividends
paid in stock or sums paid upon or in respect of any securities pledged
hereunder upon the liquidation or dissolution of the issuer thereof (hereinafter
called "Proceeds").  Except as otherwise expressly permitted herein, in the
event Debtor receives any such Proceeds, Debtor will hold the same in trust on
behalf of and for the benefit of Bank and will immediately deliver all such
Proceeds to Bank in the exact form received, with the endorsement of Debtor if
necessary and/or appropriate undated stock powers duly executed in blank, to be
held by Bank as part of the Collateral, subject to all terms hereof.  As used
herein, the terms "security entitlement," "financial asset" and "investment
property" shall have the respective meanings set forth in the Virginia Uniform
Commercial Code.


2.              OBLIGATIONS SECURED.  The obligations secured hereby are the
payment and performance of:  (a) all present and future Indebtedness of Debtor
to Bank; (b) all obligations of Debtor under this Agreement; and (c) all present
and future obligations of Debtor to Bank of other kinds.  The word
"Indebtedness" is used herein in its most comprehensive sense and includes any
and all advances, debts, obligations and liabilities of Debtor, or any of them,
heretofore, now or hereafter made, incurred or created, whether voluntary or
involuntary and however arising, whether due or not due, absolute or contingent,
liquidated or unliquidated, determined or undetermined, including under any
swap, derivative, foreign exchange, hedge, deposit, treasury management or other
similar transaction or arrangement (specifically including, without limitation,
any Transactional Risk Exposure, as such term is defined in the Addendum to
Security Agreement attached hereto), and whether Debtor may be liable
individually or jointly with others, or whether recovery upon such Indebtedness
may be or hereafter becomes unenforceable.


3.              TERMINATION.  This Agreement will terminate upon the performance
of all obligations of Debtor to Bank secured hereby, including without
limitation, the payment of all Indebtedness of Debtor to Bank secured hereby,
and the termination of all commitments of Bank to extend credit to Debtor,
existing at the time Bank receives written notice from Debtor of the termination
of this Agreement.


4.              OBLIGATIONS OF BANK.  Any money received by Bank in respect of
the Collateral may be deposited, at Bank's option, into the Securities Account
or into a deposit account which serves as collateral for the Indebtedness
secured hereby, and the same shall, for all purposes, be deemed Collateral
hereunder.  Bank shall have no duty to take any steps necessary to preserve the
rights of Debtor against prior parties, or to initiate any action to protect
against the possibility of a decline in the market value of the Collateral or
Proceeds.  Bank shall not be obligated to take any action with respect to the
Collateral or Proceeds requested by Debtor unless such action is specifically
required under this Section 4 and such request is made in writing and Bank
determines, in its sole discretion, that the requested action would not
unreasonably jeopardize the value of the Collateral and Proceeds as security for
the Indebtedness secured hereby.  Prior to the occurrence of an Event of Default
and on the condition that, after giving effect to such payment, no Event of
Default will occur (specifically including, without limitation, a failure to
comply with the Required Minimum Value covenant set forth in the Addendum to
Security Agreement attached hereto, as the same may be modified or amended from
to time), Bank shall, if instructed to do so in writing by Debtor, apply funds
in the Account to pay any Indebtedness secured hereby.


5.              REPRESENTATIONS AND WARRANTIES.  Debtor represents and warrants
to Bank that:  (a) Debtor's legal name is exactly as set forth on the first page
of this Agreement, and all of Debtor's organizational documents or agreements
delivered to Bank are complete and accurate in every respect; (b) Debtor is a
corporation registered under the laws of the Commonwealth of Virginia; (c)
Debtor’s chief executive office is located at 3102 Shawnee Drive, Winchester,
Virginia 22601; (d) Debtor is the owner of the Collateral and Proceeds;
(e) Debtor has the exclusive right to grant a security interest in the
Collateral and Proceeds; (f) all Collateral and Proceeds are genuine, free from
liens, adverse claims, setoffs, default, prepayment, defenses and conditions
precedent of any kind or character, except the lien created hereby or as
otherwise agreed to by Bank, or heretofore disclosed by Debtor to Bank, in
writing; (g) all statements of Debtor contained herein are true and complete in
all material respects; (h) no financing statement or control agreement covering
any of the Collateral or Proceeds, and naming any secured party other than Bank,
exists or is on file in any public office or remains in effect; and (i) no
person or entity, other than Debtor, Bank and Intermediary, has any interest in
or control over the Collateral.


6.              COVENANTS OF DEBTOR.


(a)           Debtor agrees in general:  (i) to pay Indebtedness secured hereby
when due; (ii) to permit Bank to exercise its powers hereunder; (iii) to execute
and deliver such documents as Bank reasonably deems necessary to create, perfect
and continue the security interests contemplated hereby; (iv) not to change its
name, its chief executive office or the jurisdiction in which it is organized
and/or registered without giving Bank prior written notice thereof; (v) to
cooperate with Bank in perfecting all security interests granted herein and in
obtaining such agreements from third parties as Bank deems necessary, proper or
convenient in connection with the preservation, perfection or enforcement of any
of its rights hereunder.


(b)           Debtor agrees with regard to the Collateral and Proceeds, unless
Bank agrees otherwise in writing:  (i) that Bank is authorized to file financing
statements in the name of Debtor to perfect Bank's security interest in the
Collateral and Proceeds; (ii) not to permit any security interest in or lien on
the Collateral or Proceeds, except in favor of Bank and except liens in favor of
Intermediary to the extent expressly permitted by Bank in writing; (iii) not to
hypothecate or permit the transfer by operation of law of any of the Collateral
or Proceeds or any interest therein; (iv) to keep, in accordance with generally
accepted accounting principles, complete and accurate records regarding all
Collateral and Proceeds, and to permit Bank to inspect the same and make copies
thereof at any reasonable time; (v) if requested by Bank following the
occurrence of an Event of Default or in order to comply with the Required
Minimum Value covenant set forth in the Addendum to Security Agreement attached
hereto, to receive and use reasonable diligence to collect Proceeds, in trust
and as the property of Bank, and to immediately endorse as appropriate and
deliver such Proceeds to Bank daily in the exact form in which they are received
together with a collection report in form satisfactory to Bank; (vi) to provide
any service and do any other acts which may be necessary to keep all Collateral
and Proceeds free and clear of all defenses, rights of offset and counterclaims;
and (vii) if the Collateral or Proceeds consists of securities and so long as no
Event of Default exists, to vote said securities and to give consents, waivers
and ratifications with respect thereto, provided that no vote shall be cast or
consent, waiver or ratification given or action taken which would impair Bank's
interests in the Collateral and Proceeds or be inconsistent with or violate any
provisions of this Agreement.  Debtor further agrees that any party now or at
any time hereafter authorized by Debtor to advise or otherwise act with respect
to the Securities Account shall be subject to all terms and conditions contained
herein and in any control, custodial or other similar agreement at any time in
effect among Bank, Debtor and Intermediary relating to the Collateral.


7.              POWERS OF BANK.  Debtor appoints Bank its true attorney in fact
to perform any of the following powers, which are coupled with an interest, are
irrevocable until termination of this Agreement and may be exercised from time
to time by Bank's officers and employees, or any of them, if an Event of Default
has occurred and is continuing:  (a) to perform any obligation of Debtor
hereunder in Debtor's name or otherwise; (b) to notify any person obligated on
any security, instrument or other document subject to this Agreement of Bank's
rights hereunder; (c) to collect by legal proceedings or otherwise all
dividends, interest, principal or other sums now or hereafter payable upon or on
account of the Collateral or Proceeds; (d) to enter into any extension,
modification, reorganization, deposit, merger or consolidation agreement, or any
other agreement relating to or affecting the Collateral or Proceeds, and in
connection therewith to deposit or surrender control of the Collateral and
Proceeds, to accept other property in exchange for the Collateral and Proceeds,
and to do and perform such acts and things as Bank may deem proper, with any
money or property received in exchange for the Collateral or Proceeds, at Bank's
option, to be applied to the Indebtedness secured hereby or held by Bank under
this Agreement; (e) to make any compromise or settlement Bank deems desirable or
proper in respect of the Collateral and Proceeds; (f) to insure, process and
preserve the Collateral and Proceeds; (g) to exercise all rights, powers and
remedies which Debtor would have, but for this Agreement, with respect to all
Collateral and Proceeds; and (h) to do all acts and things and execute all
documents in the name of Debtor or otherwise, deemed by Bank as necessary,
proper and convenient in connection with the preservation, perfection or
enforcement of its rights hereunder.  To effect the purposes of this Agreement
or otherwise upon instructions of Debtor, or any of them, Bank may cause any
Collateral and/or Proceeds to be transferred to Bank's name or the name of
Bank's nominee.  If an Event of Default has occurred and is continuing, any or
all Collateral and/or Proceeds consisting of securities may be registered,
without notice, in the name of Bank or its nominee, and thereafter Bank or its
nominee may exercise, without notice, all voting and corporate rights at any
meeting of the shareholders of the issuer thereof, any and all rights of
conversion, exchange or subscription, or any other rights, privileges or options
pertaining to such Collateral and/or Proceeds, all as if it were the absolute
owner thereof.  The foregoing shall include, without limitation, the right of
Bank or its nominee to exchange, at its discretion, any and all Collateral
and/or Proceeds upon the merger, consolidation, reorganization, recapitalization
or other readjustment of the issuer thereof, or upon the exercise by the issuer
thereof or Bank of any right, privilege or option pertaining to any shares of
the Collateral and/or Proceeds, and in connection therewith, the right to
deposit and deliver any and all of the Collateral and/or Proceeds with any
committee, depository, transfer agent, registrar or other designated agency upon
such terms and conditions as Bank may determine.  All of the foregoing rights,
privileges or options may be exercised without liability on the part of Bank or
its nominee except to account for property actually received by Bank.  Bank
shall have no duty to exercise any of the foregoing, or any other rights,
privileges or options with respect to the Collateral or Proceeds and shall not
be responsible for any failure to do so or delay in so doing.


8.              PAYMENT OF PREMIUMS, TAXES, CHARGES, LIENS AND
ASSESSMENTS.  Debtor agrees to pay, prior to delinquency, all insurance
premiums, taxes, charges, liens and assessments against the Collateral and
Proceeds (except (a) such as Debtor may in good faith contest or as to which a
bona fide dispute may arise, and (b) for which Debtor has made provision, in
accordance with generally accepted accounting principles, for eventual payment
thereof in the event Debtor is obligated to make such payment), and upon the
failure of Debtor to do so, Bank at its option may pay any of them and shall be
the sole judge of the legality or validity thereof and the amount necessary to
discharge the same.  Any such payments made by Bank shall be obligations of
Debtor to Bank, due and payable immediately upon demand, together with interest
at a rate determined in accordance with the provisions of this Agreement, and
shall be secured by the Collateral and Proceeds, subject to all terms and
conditions of this Agreement.


9.              EVENTS OF DEFAULT.  Any defined event of default under the
Credit Agreement shall constitute an “Event of Default” under this Agreement.


10.            REMEDIES.  Upon the occurrence of any Event of Default, Bank
shall have the right to declare immediately due and payable all or any
Indebtedness secured hereby and to terminate any commitments to make loans or
otherwise extend credit to Debtor.  Bank shall have all other rights, powers,
privileges and remedies granted to a secured party upon default under the
Virginia Uniform Commercial Code or otherwise provided by law, including without
limitation, the right (a) to contact all persons obligated to Debtor on any
Collateral or Proceeds and to instruct such persons to deliver all Collateral
and/or Proceeds directly to Bank, and (b) to sell, lease, license or otherwise
dispose of any or all Collateral.  All rights, powers, privileges and remedies
of Bank shall be cumulative.  No delay, failure or discontinuance of Bank in
exercising any right, power, privilege or remedy hereunder shall affect or
operate as a waiver of such right, power, privilege or remedy; nor shall any
single or partial exercise of any such right, power, privilege or remedy
preclude, waive or otherwise affect any other or further exercise thereof or the
exercise of any other right, power, privilege or remedy.  Any waiver, permit,
consent or approval of any kind by Bank of any default hereunder, or any such
waiver of any provisions or conditions hereof, must be in writing and shall be
effective only to the extent set forth in writing.  It is agreed that public or
private sales or other dispositions, for cash or on credit, to a wholesaler or
retailer or investor, or user of property of the types subject to this
Agreement, or public auctions, are all commercially reasonable since differences
in the prices generally realized in the different kinds of dispositions are
ordinarily offset by the differences in the costs and credit risks of such
dispositions.  While an Event of Default exists:  (a) Debtor will not dispose of
any Collateral or Proceeds except on terms approved by Bank; (b) Bank may
appropriate the Collateral and apply all Proceeds toward repayment of the
Indebtedness secured hereby in such order of application as Bank may from time
to time elect; (c) Bank may take any action with respect to the Collateral
contemplated by any control, custodial or other similar agreement then in effect
among Bank, Debtor and Intermediary; and (d) at Bank's request, Debtor will
assemble and deliver all books and records pertaining to the Collateral or
Proceeds to Bank at a reasonably convenient place designated by Bank.  For any
Collateral or Proceeds consisting of securities, Bank shall have no obligation
to delay a disposition of any portion thereof for the period of time necessary
to permit the issuer thereof to register such securities for public sale under
any applicable state or Federal law, even if the issuer thereof would agree to
do so.  Debtor further agrees that Bank shall have no obligation to process or
prepare any Collateral for sale or other disposition.


11.            DISPOSITION OF COLLATERAL AND PROCEEDS; TRANSFER OF
INDEBTEDNESS.  In disposing of Collateral hereunder, Bank may transfer, convey
or dispose of such Collateral “as is”, “where is”, “with all faults” or with
language of similar import.  Any proceeds of any disposition of any Collateral
or Proceeds, or any part thereof, may be applied by Bank to the payment of
expenses incurred by Bank in connection with the foregoing, including reasonable
attorneys' fees, and the balance of such proceeds may be applied by Bank toward
the payment of the Indebtedness secured hereby in such order of application as
Bank may from time to time elect.  Upon the transfer of all or any part of the
Indebtedness secured hereby, Bank may transfer all or any part of the Collateral
or Proceeds and shall be fully discharged thereafter from all liability and
responsibility with respect to any of the foregoing so transferred, and the
transferee shall be vested with all rights and powers of Bank hereunder with
respect to any of the foregoing so transferred; but with respect to any
Collateral or Proceeds not so transferred, Bank shall retain all rights, powers,
privileges and remedies herein given.


12.            STATUTE OF LIMITATIONS.  Until all Indebtedness secured hereby
shall have been paid in full and all commitments by Bank to extend credit to
Debtor pursuant to the Credit Agreement have been terminated, the power of sale
or other disposition and all other rights, powers, privileges and remedies
granted to Bank hereunder shall continue to exist and may be exercised by Bank
at any time and from time to time irrespective of the fact that the Indebtedness
secured hereby or any part thereof may have become barred by any statute of
limitations, or that the personal liability of Debtor may have ceased, unless
such liability shall have ceased due to the payment in full of all Indebtedness
secured hereunder.


13.            MISCELLANEOUS.  Debtor hereby waives any right to require Bank to
(i) proceed against Debtor or any other person, (ii) marshal assets or proceed
against or exhaust any security from Debtor or any other person, (iii) perform
any obligation of Debtor with respect to any Collateral or Proceeds, and (iv)
make any presentment or demand, or give any notice of nonpayment or
nonperformance, protest, notice of protest or notice of dishonor hereunder or in
connection with any Collateral or Proceeds.  Debtor further waives any right to
direct the application of payments or security for any Indebtedness secured
hereby.


14.            NOTICES.  All notices, requests and demands required under this
Agreement must be in writing, addressed to Bank at the address specified in the
Credit Agreement and to Debtor at the address specified in the Credit Agreement,
and shall be deemed to have been given or made as follows: (a) if sent by hand
delivery, upon delivery; (b) if sent by mail, upon the earlier of the date of
receipt or three (3) days after deposit in the U.S. mail, first class and
postage prepaid; and (c) if sent by telecopy, upon receipt.


15.            COSTS, EXPENSES AND ATTORNEYS' FEES.  Debtor shall pay to Bank
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys' fees (to include outside
counsel fees but not allocated costs of Bank's in-house counsel), expended or
incurred by Bank in connection with (a) the perfection and preservation of the
Collateral or Bank's interest therein, and (b) the realization, enforcement and
exercise of any right, power, privilege or remedy conferred by this Agreement,
whether incurred at the trial or appellate level, in an arbitration proceeding
or otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to
Debtor or in any way affecting any of the Collateral or Bank's ability to
exercise any of its rights or remedies with respect thereto.


16.            SUCCESSORS; ASSIGNS; AMENDMENT.  This Agreement shall be binding
upon and inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties, and may be amended or
modified only in writing signed by Bank and Debtor.


17.           INTENTIONALLY DELETED.


18.            SEVERABILITY OF PROVISIONS.  If any provision of this Agreement
shall be held to be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or any
remaining provisions of this Agreement.


19.            GOVERNING LAW.  This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Virginia.


20.            ADDENDUM.  Additional terms and conditions relating to the
Securities Account are set forth in an Addendum attached hereto and incorporated
herein by this reference.








[SIGNATURE PAGE FOLLOWS]

COMMVA\SECA08A_VA.DOC (Rev. 03/08)
--
 



 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Agreement has been duly executed as of December 2,
2009.


AMERICAN WOODMARK CORPORATION,
a Virginia corporation




By:         ________________________(SEAL)
Jonathan H. Wolk,
Vice President Finance and CFO












6963489_5.DOC

COMMVA\SECA08A_VA.DOC (Rev. 03/08)
--
 



 
 

--------------------------------------------------------------------------------

 
